Citation Nr: 1225039	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 21, 1966 to August 9, 1966. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for depression (claimed as mental condition/psychological problems).  

The claim of entitlement to service connection for an acquired psychiatric disability has been re-characterized to include depression, which is included in the schedule of ratings for mental disorders contained in 38 C.F.R. §4.130.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In his substantive appeal to the Board, the Veteran requested a Board hearing.  He was notified of his scheduled May 2012 hearing by letter in April 2012, but did not attend the hearing or subsequently request a new hearing.  Thus, his hearing request is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability.  He contends that he had no mental problems before he enlisted and that being in boot camp was like being put in prison.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  See Wagner, supra.  The Veteran's June 1966 entrance examination notes that clinical evaluation revealed that he was normal psychiatrically.  Thus, to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Id.  

The Veteran's August 1966 separation examination noted that he reported that he then had, or has had, depression or excessive worry.  The examiner noted that the Veteran had not experienced a significant illness or injury since induction and that there was no aggravation of pre-existing conditions that were listed on the "SF 89."  The record reflects, however, that the Veteran's pre-discharge SF 89 is, in fact, where he reported that he then had depression or excessive worry. 

Given that clinical evaluation during the Veteran's entrance examination found he was psychiatrically normal, that he was not clearly diagnosed with any type of psychiatric disability, including depression, by a medical professional that pre-existed service on separation from it, but rather that he himself reported that he had depression on his SF 89, and that the examiner provided no reason as to why any acquired psychiatric disability he did have was not aggravated by service, the Board finds that the evidence of record does not clearly and unmistakably show that he had an acquired psychiatric disability that pre-existed service and was not aggravated by it.  Thus, the Veteran's claim is one for direct service connection.  See Id.   

VA treatment records indicate that the Veteran is currently being treated for an acquired psychiatric disability, including major depression and depression not otherwise specified (NOS).  Given that the Veteran currently has an acquired psychiatric disability and reported that he then had, or has had, depression and excessive worry on separation from service, he should be provided with a VA examination to determine the nature and etiology of his claimed acquired psychiatrically disability.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed acquired psychiatric disability, to include depression.  All necessary medical testing should be conducted.  As to any current acquired psychiatric disability identified, the examiner is to provide an opinion as to whether it is as likely as not related to, or had its onset during, service.  The examiner is to accept as fact that the Veteran did not have any psychiatric or mental disorder prior to entering service.  The examiner must specifically discuss the Veteran's August 1966 medical history report, separation examination report, and post service VA treatment records.   

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


